CORRECTED OPINION

                              UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8368


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DAVID ZEBROWSKI, a/k/a Dog, a/k/a David Stewart, a/k/a Lewis
Brady, a/k/a Mad Dog, a/k/a Eric Conrad Smith,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    James R. Spencer, Chief
District Judge. (3:96-cr-00041-JRS-3)


Submitted:    February 26, 2009               Decided:   March 30, 2009

               Corrected Opinion Filed:    August 28, 2009


Before MICHAEL, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Zebrowski,      Appellant Pro Se.    Richard       Daniel Cooke,
Assistant United       States Attorney, Richmond,        Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            David    Zebrowski       appeals       a   district           court    order

granting his motion for a sentence reduction under 18 U.S.C.

§ 3582(c)   (2006).        Under    the       amendments     to    the     Guidelines,

Zebrowski’s total offense level was 39.                    His amended range of

imprisonment was 292 to 365 months’ imprisonment.                           On October

15, 2008, the court granted Zebrowski’s motion and lowered his

original 360-month sentence to 336 months’ imprisonment.                              In

response, Zebrowski filed a timely notice of appeal and a motion

for reconsideration.       While the appeal was pending, the district

court   granted     the    motion     for       reconsideration           and     lowered

Zebrowski’s sentence to 294 months’ imprisonment.                          Because the

court granted the motion for reconsideration and ordered a new

sentence, the appeal from the October 15, 2008 order is moot.

            Accordingly,     we     dismiss      the   appeal       as     moot.      We

dispense    with    oral    argument      because      the        facts     and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                                DISMISSED




                                          2